J-S07012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL T. FLANAGAN                        :   No. 363 WDA 2021

               Appeal from the Order Entered February 16, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0001129-2020


BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED: NOVEMBER 30, 2022

        Appellant, the Commonwealth of Pennsylvania (“the Commonwealth”),

appeals from the February 16, 2021 order granting the petition for writ of

habeas corpus filed on behalf of Michael T. Flanagan (“Flanagan”) and

dismissing the charges filed against him. We vacate the February 16, 2021

order and remand the case in accordance with this memorandum.

        The record reveals that, by way of criminal information filed on March

17, 2020, Flanagan was charged with driving under influence of alcohol or

controlled substance (“DUI”) – highest rate of alcohol and DUI – general

impairment, as well as six summary offenses.1 Flanagan’s two DUI charges
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 75 Pa.C.S.A. §§ 3802(c) and 3802(a)(1), respectively. Flanagan was
charged with the following summary offenses: reckless driving, careless
J-S07012-22



were identified as second DUI offenses because Flanagan previously

participated in an accelerated rehabilitative disposition (“ARD”) program in

conjunction with a prior DUI related criminal matter. N.T., 2/16/21, at 2, 7.

        On December 14, 2020, Flanagan filed a petition for writ of habeas

corpus requesting that the trial court dismiss the charges filed against him.

Flanagan asserted that the Commonwealth was unable to establish a prior DUI

offense for purposes of sentencing Appellant, pursuant to 75 Pa.C.S.A.

§ 3804, which prescribed an increased penalty for second and subsequent DUI

offenses.2 To support his claim, Flanagan relied upon this Court’s then-recent

decision in Commonwealth v. Chichkin, 232 A.3d 959 (Pa. Super. 2020).

On March 10, 2021, the trial court granted Flanagan’s petition for writ of

habeas corpus and dismissed the criminal charges filed against Flanagan. This

appeal followed.3

        The Commonwealth raises the following issue for our review:

        Whether [this Court’s] decision in [Chichkin, supra,] was
        wrongly decided because the Legislature [] created a statutory
        scheme to address recidivism and drunk driving, as well as to
        protect first[-]time offenders from significant consequences
____________________________________________


driving, limitations on driving on left side of roadway, driving on roadways
laned for traffic, meeting vehicle proceeding in opposite direction, and driving
on right side of roadway. 75 Pa.C.S.A. §§ 3736(a), 3714(a), 3306(a)(1),
3309(1), 3302, and 3301(a), respectively.

2 In the alternative, Flanagan requested that the Commonwealth be ordered
to amend the criminal information to reflect that his two charges for DUI were
charged as first offenses. Petition for Writ of Habeas Corpus, 12/4/20, at 2.

3   Both the Commonwealth and the trial court complied with Pa.R.A.P. 1925.


                                           -2-
J-S07012-22


      resulting from their behavior, and [this Court] failed to conduct an
      adequate statutory analysis in finding that this scheme [violated]
      Alleyne v[.] United States[, 570 U.S. 99 (2013)]?

Commonwealth’s Brief at 4.

      Ordinarily, an appellate court will review a grant or denial of a
      petition for writ of habeas corpus for abuse of discretion, but for
      questions of law, our standard of review is de novo, and our scope
      of review is plenary.

Commonwealth v. McClelland, 233 A.3d 717, 732 (Pa. 2020).

      Section 3804 of the Vehicle Code sets forth mandatory minimum

sentence terms for first, second, third, or subsequent DUI offenses. See 75

Pa.C.S.A. § 3804(a).    Section 3806 defines the term “prior offenses,” in

pertinent part, as follows:

      the term “prior offense” as used in this chapter shall mean any
      conviction for which judgment of sentence has been imposed,
      adjudication of delinquency, juvenile consent decree, acceptance
      of Accelerated Rehabilitative Disposition or other form of
      preliminary disposition before the sentencing on the present
      violation for[, inter alia,] an offense under section 3802 (relating
      to driving under influence of alcohol or controlled substance)[.]

75 Pa.C.S.A. § 3806(a)(1) (emphasis added, paragraph formatting omitted).

“Thus[,] a defendant who [] accepted ARD for a prior DUI offense is considered

a second-time offender under the Section 3804 penalty provisions.”

Commonwealth v. Richards, ___ A.3d ___, 2022 WL 4869856, at *3

(Pa. Super. filed Oct. 4, 2022) (slip copy) (en banc), citing Chichkin, 232

A.3d at 963.




                                     -3-
J-S07012-22



      In Alleyne, supra, the Supreme Court of the United States held that

“[a]ny fact that, by law, increases the penalty for a crime is an ‘element’ that

must be submitted to the jury and found beyond a reasonable doubt.”

Alleyne, 570 U.S. at 103; see also Apprendi v. New Jersey, 530 U.S. 466,

476 (2000) (stating, “any fact (other than [a] prior conviction) that increases

the maximum penalty for a crime must be charged in an indictment, submitted

to a jury, and proven beyond a reasonable doubt”). Both the Alleyne Court

and the Apprendi Court “recognized a narrow exception to this general rule

for the fact of a prior conviction.” Richards, 2022 WL 4869856, at *4, citing

Alleyne, 570 U.S. at 111 n.1; see also Apprendi, 530 U.S. at 476.

      In Chichkin, supra, this Court concluded that a defendant’s “prior

acceptances of ARD cannot be categorized as ‘prior convictions’ exempt from

the holding[s in] Apprendi[, supra,] and Alleyne[, supra.] Chichkin, 232

A.3d at 967.   Subsequently, an en banc panel of this Court, in Richards,

supra, expressly overruled Chichkin, supra, holding that, “the portion of

Section 3806(a), which equates prior acceptance of ARD to a prior conviction

for purposes of imposing a Section 3804 mandatory minimum sentence passes

constitutional muster.” Richards, 2022 WL 4869856, at *6. In so holding,

the Richards Court reasoned,

      The fact that ARD will constitute a prior offense for purposes of
      sentencing on a second or subsequent DUI conviction is written
      directly into Section 3806, and a defendant is presumed to be
      aware of the relevant statute. . . . Moreover, a defendant
      voluntarily enters the ARD program to avoid prosecution on a
      first DUI charge, and he[, or she,] is free to reject participation in
      the program if he[, or she,] wishes to avail himself[, or herself,]

                                      -4-
J-S07012-22


      of his[, or her,] full panoply of constitutional rights. These factors
      of notice and voluntary ARD acceptance mitigate the due process
      concerns advanced in Chichkin.            Thus, a defendant's prior
      acceptance of ARD fits within the limited “prior conviction”
      exception set forth in Apprendi and Alleyne.

Richards, 2022 WL 4869856, at *5-*6 (emphasis in original); see also

Commonwealth v. Moroz, ___ A.3d ___, 2022 WL 4869900, at *5

(Pa. Super. filed Oct. 4, 2022) (slip copy) (en banc) (overruling the decision

in Chichkin for the same reasons set forth in Richards).

      Here, the trial court, in granting Flanagan’s petition for writ of habeas

corpus, stated,

      The Commonwealth charged [Flanagan] with a second[-]offense
      DUI. The Commonwealth is unable to establish a prior DUI offense
      under 75 Pa.C.S.[A.] § 3804. [Flanagan] had been charged with
      a prior DUI offense but [] successfully completed the ARD program
      and the case had been expunged.            That offense does not
      constitute a prior offense. [The trial] court granted [Flanagan’s
      p]etition [for writ of habeas corpus] requiring the Commonwealth
      to amend the criminal information to accurately reflect the
      charges filed as a first offense within ten years pursuant to the
      holding in [Chichkin, supra.]

Trial Court Opinion,7/27/21, at 2-3.

      When the trial court granted Flanagan’s petition for writ of habeas

corpus, the decision in Chichkin was then-current law interpreting the

applicable penalty provisions of the Vehicle Code for DUI offenses. The en

banc decision in Richards, which expressly overruled Chichkin, now requires

us to vacate the trial court order granting the petition for writ of habeas corpus

and remand this matter to the trial court for further proceedings.             See

Commonwealth v. Morris, 958 A.2d 569, 580 n.2 (Pa. Super. 2008)

                                       -5-
J-S07012-22



(stating, “[i]t is well-settled that this Court, sitting en banc, may overrule the

decision of a three-judge panel of this Court”), appeal denied, 991 A.2d 311

(Pa. 2010).

      Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




                                      -6-